In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-21-00348-CV
                   ___________________________

IN RE TEXAS HEALTH HUGULEY, INC. D/B/A TEXAS HEALTH HUGULEY
HOSPITAL FT. WORTH SOUTH; DR. JASON A. SEIDEN; JOHN DOES #1-5;
                 AND JANE ROES #1-5, Relators




                            Original Proceeding
              323rd District Court of Tarrant County, Texas
                     Trial Court No. 323-117290-21
                                    and
               48th District Court of Tarrant County, Texas
                     Trial Court No. 048-329996-21


             Before Womack, J.; Sudderth, C.J.; and Kerr, J.
                  Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      On November 4, 2021, Relators filed a letter stating that the temporary

restraining order which was the subject of Relators’ petition for writ of mandamus

and motion for emergency relief was dissolved by the 48th District Court of Tarrant

County, Texas, and therefore, Relators were withdrawing their petition for writ of

mandamus. Accordingly, without passing on the merits of the case, Relators’ petition

for writ of mandamus and motion for emergency relief are denied.

                                                   Per Curiam

Delivered: November 8, 2021




                                         2